As filed with the Securities and Exchange Commission onNovember 14, 2008 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 3 To Form S-1 on FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Tianyin Pharmaceutical Co., Inc. (Exact name of registrant as specified in charter) Delaware (State or other jurisdiction of incorporation or organization) [] (I.R.S. Employer Identification No.) 11th Floor, South Tower, Jinjiang Times Garden 107 Jin Li Road West Chengdu , P. R. China, 610072 +0086-28-86154737 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) [] [] (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public: [From time to time after the effective date of this registration statement.] If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. [] If any ofthe securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registrations statement number of the earlier effective registration statement for the same offering. [] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.[] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-accelerated filer (do not check if a smaller reporting company) Smaller reporting company X Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price Amount of registration fee Shares of Common Stock underlying Preferred Stock 9,515,625 $ 3.15 $ 29,974,218 $ 1,177.99 Shares of Common Stock underlying Warrants 9,515,628 $ 3.15 $ 29,974,228 $ 1,177.99 Shares of Common Stock underlying Placement Agent Warrants 1,522,500 $ 3.15 $ 4,795,875 $ 188.48 Common stock underlying options 150,000 $ 3.15 $ 472,500 $ 18.57 Common Stock, $0.001 par value 605,000 $ 3.15 $ 1,905,750 $ 74.90 TOTAL 21,308,753 - $ 67,122,571 $ 2,637.93 1. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933, as amended based upon the average of the bid and asked price of the Registrant’s common stock as quoted on the Over-the-Counter Bulletin Board of $3.15 on February 12, 2008. 2. Pursuant to Rule 416 of the Securities Act of 1933, as amended, the shares of common stock offered hereby also include such presently indeterminate number of shares of our common stock as shall be issued by us to the selling shareholders as a result of stock splits, stock dividends or similar transactions. 3. Shares registered by the Registrant under its Prior Registration Statements on Form S-1 (File No. 333-149261) not previously sold are carried forward in this Registration Statement pursuant to Rule 429.The Registrant has paid all registration fees in connection with such unsold amount of shares under the Prior Registration Statements. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a)of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE We need to file an amendment to our registration statement to conform the disclosure contained therein to our Quarterly Report on Form 10-Q for the quarter ending September 30, 2008 which we filed on November 10, 2008.Since our common stock is now listed on the NYSE Euronext (formerly known as the American Stock Exchange), we are able to register our shares on a Registration Statement on Form S-3.The prospectus in this registration statement relates to, and shall act, upon effectiveness, as a post-effective amendment to: (1) Registration Statement No. 333-149261, which was originally declared effective on June 13, 2008.In addition, this Post-Effective Amendment to Form S-1 on Form S-3 is being filed to convert the registrant’s registration statements on Form S-1 (Registration Nos. 149261) into a registration statement on Form S-3. 2 The information contained in this preliminary prospectus is not complete and may be changed.
